                  IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF TEXAS

                             BEAUMONT DIVISION

CHAVEZ D. PRICE                        §

VS.                                    §    CIVIL ACTION NO. 1:13cv159

BRAD LIVINGSTON                        §

                             MEMORANDUM OPINION

      Plaintiff Chavez D. Price, formerly an inmate confined within

the Texas Department of Criminal Justice, Correctional Institutions

Division, proceeding pro se, filed the above-styled civil rights

lawsuit.

                                 Discussion

      A member of the court’s staff has determined that plaintiff

has been released from prison. Plaintiff has not provided the court

with a new address since his release.

      Federal Rule of Civil Procedure 41(b) authorizes the district

court to dismiss an action for want of prosecution sua sponte

whenever   necessary    to     achieve     the    orderly   and   expeditious

disposition of cases.     Anthony v. Marion County General Hospital,

617 F.2d 1164, 1167 (5th Cir. 1980).                See also McCullough v.

Lynaugh,   835   F.2d   1126    (5th     Cir.    1988).     The   orderly   and

expeditious disposition of cases requires that if a litigant's

address changes, he has a duty to inform the court of the change.

The United States Court of Appeals for the Fifth Circuit has said
      It is neither feasible nor legally required that the clerks
      of the district courts undertake independently to maintain
      current addresses on all parties to pending actions. It is
      incumbent upon litigants to inform the court of address
      changes, for it is manifest that communications between the
      clerk and the parties or their counsel will be conducted
      principally by mail. In addition to keeping the clerk in-
      formed of any change of address, parties are obliged to make
      timely status inquiries. Address changes normally would be
      reflected by those inquiries if made in writing.

Shannon v. State of Louisiana, 1988 WL 54768, No. 87-3951 (E.D. La.

May 23, 1988) (quoting Perkins v. King, No. 84-3310 (5th Cir. May

19, 1985)); see also Carey v. King, 856 F.2d 1439 (9th Cir. 1988)

(per curiam) (pro se plaintiff's case dismissed for failure to

prosecute when he failed to keep the court apprised of his current

address).      The exercise of the power to dismiss for failure to

prosecute is committed to the sound discretion of the court and

appellate      review   is   confined     solely    in   whether    the   court's

discretion was abused.        Green v. Forney Engineering Co., 589 F.2d

243 (5th Cir. 1979); Lopez v. Aransas County Independent School

District, 570 F.2d 541 (5th Cir. 1978).

      By failing to provide the court with a correct address,

plaintiff has prevented the court from communicating with him and

moving this case towards resolution.               He has therefore failed to

diligently prosecute this case.            This matter should therefore be

dismissed.

                                  Conclusion

      For the reasons set forth above, this matter will be dismissed

without prejudice for want of prosecution.               A final judgment shall

be   entered    in   accordance    with    this     memorandum     opinion.    If
plaintiff wishes to have this case reinstated on the court’s active

docket, he may do so by providing a current address within 60 days

of the date set forth below.

     SIGNED this the 6 day of February, 2019.




                                ____________________________
                                Thad Heartfield
                                United States District Judge




                                         3
